Per Curiam. This claim was filed pursuant to 1971 Ch. 48, Sec. 28 et. seq., Ill. Rev. Stat., "Law Enforcement Officers and Firemen Compensation Act”. The Court is in receipt of the Application for Benefits and Statement of Supervising Officer, as well as an investigative report by the Illinois Attorney General’s office. Based upon these documents, the Court finds as follows: That the claimants, Edward J. Madden and Eleanor R. Madden are the parents of the decedent and are the named beneficiaries under the Application for Benefits. That the decedent, Edward Madden, was an investigator for the Chicago Police Department, engaged in the scope of his duties on September 28, 1972, within the meaning of Section 282 of the aforecited Act. On said date, Officer Madden was called to the location of a "stake-out” at 1464 West Olive Avenue, Chicago. Officer Madden was at the top of an "L” shaped flight of stairs with a gun in his hand. A fellow officer, Officer Shurtleff, stepped into the vestibule below and, as he could only see the legs and hands of Officer Madden, he shouted "Hold it right there!” Officer Madden turned. Officer Shurtleff saw the gun in his hand and fired one shot. Officer Madden died on October 2, 1972, from post-operative complications resulting from a gun shot wound of the face "with perforation and compression of the cervical cord, level of the 3rd or 4th cervical”. The Court further finds that the Attorney General’s office in its investigation has determined that this claim is within the scope of the above cited statutes: "Section 282[e] 'killed in the line of duty’ means losing one’s life as a result of injury received in the active performance of duties as a law enforcement officer or fireman if the death occurs within one year from the date the injury was received and if that injury arose from violence or other accidental cause. . . .” It Is Hereby Ordered that the sum of $10,000.00 (Ten Thousand Dollars) be, and the same hereby is, granted to Edward J. Madden and Eleanor R Madden, as parents and next of kin of the decedent, Edward Madden.